EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. Date:September 2, 2011 CAMBRIDGE INFORMATION GROUP, INC. By: /s/Andrew M. Snyder Name: Andrew M. Snyder Title:President CAMBRIDGE INFORMATION GROUP I LLC By: Cambridge Information Group, Inc., its managing member By: /s/Andrew M. Snyder Name: Andrew M. Snyder Title:President Andrew M. Snyder /s/ Andrew M. Synder RobertN. Snyder /s/ Robert N. Snyder ANNEX I EXECUTIVE OFFICERS AND DIRECTORS OF CAMBRIDGE INFORMATION GROUP, INC. The name, present principal occupation or employment, and the name, principal business and address of any corporation or other organization in which such employment is conducted, of each of the executive officers and directors of Cambridge Information Group, Inc. is set forth below. Name Business Address Principal Occupation Robert N. Snyder 7200 Wisconsin Avenue Suite 601 Bethesda, Maryland 20814-4890 Chairman and Director of Cambridge Information Group, Inc. Jill Snyder Granader 7200 Wisconsin Avenue Suite 601 Bethesda, Maryland 20814-4890 Director of Cambridge Information Group, Inc. Andrew M. Snyder th Street New York, New York 10019 Chief Executive Officer, President and Director of Cambridge Information Group, Inc. Larisa Avner Trainor 7200 Wisconsin Avenue Suite 601 Bethesda, Maryland 20814-4890 Vice President, General Counsel and Assistant Secretary of Cambridge Information Group, Inc. Michael K. Chung th Street New York, New York 10019 Chief Operating Officer of Cambridge Information Group, Inc. Matthew Brehm th Street New York, New York 10019 Vice President, Finance of Cambridge Information Group, Inc. Barbara G. Inkellis 7200 Wisconsin Avenue Suite 601 Bethesda, Maryland 20814-4890 Senior Vice President, Secretary and General Counsel of Cambridge Information Group, Inc.
